NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

MERIAL LIMITED AND MERIAL SAS,
Plaintiffs-Appellees,

V.

VELCERA, INC. AND FIDOPHARM, INC.,
Defendants-Appellants.

2012-1505

Appeal from the United States District Court for the
Middle District of Georgia in case no. 12-CV-O075, Judge
Clay D. Land.

ON MOTION

Before PROST, MAYER and REYNA, Circuit Judges.
PROST, C'ircuit Judge.
O R D E R

Velcera, Inc. and FidoPharm, Ino. (“Velcera") move for
"summary reversal of preliminary injunction; alterna-
tively to stay preliminary injunction or expedite appeal."
Merial Limited and Merial SAS ("Merial") 0pp0se. Vel-
ceta replies

MERIAL LIMITED V. VELCERA, INC. 2

Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude that Velcera has not
satisfied its burden to justify summary reversal or a stay
pending appeal.

Furthermore, while Velcera could significantly speed
up the appeal by filing its own briefs early, Velcera has
not shown a need to expedite either Merial’s briefing
schedule or scheduling of oral arguments in this case. No
extensions of time should be anticipated by either side,
however. The case will be placed on the next available
oral argument calendar after the briefing is completed,
which is the usual course, and thus, no motion is neces-
sary to obtain that relief.

IT Is ORDERED THAT:

The motion is denied.

FoR THE CoURT
 1 0  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: George C. Lombardi, Esq.
Gregory A. Castanias, Esq. 
923 "'s`ri\ll=eneni\.c':liii:'iiifon

AUG 1 0 2012
JAN HOHBALY
CLERK